Citation Nr: 1452015	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. For the entire timeframe on appeal, the audiometric examination corresponds to no greater than a level III hearing loss for the right and left ears.  

2. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.   


CONCLUSION OF LAW

A compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A letter dated in September 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The September 2011 letter notified the Veteran of the information and evidence necessary to substantiate his claim for increase for bilateral hearing loss.  The September 2011 letter also notified the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also met its duty to assist the Veteran in the development of the claims.  VA treatment records and a VA audiology examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Neither the Veteran nor his representative have identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the claim on appeal.

The Veteran was afforded a VA audiology examination to determine the nature and severity of his bilateral hearing disability in October 2011.  The examination is adequate for the purpose of adjudication of the claim for increase.  The examination report reflects that the examiner reviewed the Veteran's reported audiological history of his service-connected bilateral hearing loss disability, recorded current complaints, conducted an appropriate examination responsive to the relevant rating criteria, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The examiner also fully documented the Veteran's reported functional effects caused by his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the October 2011 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was also afforded a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claim for increase for his hearing loss disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the increased rating issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  

II. Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Factual Background and Analysis

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating.

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

By way of background, the RO granted service connection for bilateral hearing loss in an April 2004 rating decision.  It assigned a noncompensable rating, effective December 19, 2003.  The Veteran filed his current request for increase in September 2011 and the noncompensable rating was continued in a December 2011 rating decision.  The Veteran appealed.

In October 2011, the Veteran underwent an audiological examination, during which he reported that hearing loss impacts ordinary conditions of his daily life, including his ability to work.  The Veteran reported that he had noticed that he had to ask his wife to repeat what she and others were saying more often.  He reported frustration when watching TV because he frequently needed to ask his wife what was said.  He stated that he is able to hear speech, but that he has difficulty interpreting what is being said.  He stated that it is impossible for him to understand speech in the presence of background noise, such as while dining in a restaurant or while on a teleconference call with multiple speakers.  Physical examination of the ears showed scarring on the tympanic membrane bilaterally.  Tympanometry was within normal limits in the left ear and abnormal in the right ear (large ear canal volume).  Acoustic reflexes could not be determined due to fluctuating acoustic admittance in both ears.   

Puretone thresholds, in decibels, were as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
30
20
30
50
75
LEFT
30
25
45
50
75 

Puretone threshold averages were 44 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.

Application of the results from the October 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level III hearing loss in the right and left ears.  Where hearing loss is at Level III in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2013).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In the Veteran's December 2011 Notice of Disagreement, his July 2012 VA Form 9, and during the August 2013 hearing, the Veteran stated that prior to his retirement in 2005 or 2006, his bilateral hearing loss disability resulted in difficulty hearing during teleconferences where there was more than one speaker.  He reported difficulty hearing in the presence of background noise and an inability to comprehend what is being said in an environment where more than one speaker is present, such as during teleconference calls and when out in public at a grocery store, movie theater, and restaurant.  He stated his problem is not his ability to hear noise, but his inability to comprehend what was said.  He reported concern as to the accuracy of hearing evaluations that are conducted in a soundproof environment with the use of headphones, which is not reflective of his hearing environment in his everyday life.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his bilateral hearing loss at any time during the appeal period.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, there is no evidence of a change in the Veteran's hearing since the October 2011 examination and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level during the appeal period.  As such, additional staged ratings are inapplicable for the timeframe on appeal.  See Hart, 21 Vet. App. 505.  Considering the results of the VA examination, entitlement to a compensable disability rating for bilateral hearing loss is denied

IV. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty hearing with any kind of background noise, in environments where more than one speaker is present, and difficulty understanding others.  The current noncompensable rating under Diagnostic Code 6100, and is specific for such symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Thus, the functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.  There mere fact that his rating is noncompensable does not place render his hearing loss disability outside the nature of disability that is contemplated by the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Veteran has not contended he is unemployable due to his service-connected bilateral hearing loss.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected bilateral hearing loss disability has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


